t c summary opinion united_states tax_court william m hirsch petitioner v commissioner of internal revenue respondent docket no 24997-11s l filed date richard g reilly jr for petitioner rachel l schiffman for respondent summary opinion ruwe judge the petition in this case was filed pursuant to the provisions of section of the internal_revenue_code pursuant to sec_7463 the 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case this matter is before the court on respondent’s motion for summary_judgment motion pursuant to rule respondent contends that no genuine issue exists as to any material fact and that the determination to maintain a notice_of_federal_tax_lien nftl filed under sec_6323 should be sustained petitioner has not responded to the motion despite an order from this court instructing him to do so background at the time the petition was filed petitioner resided in new york on date respondent filed the nftl regarding petitioner’s unpaid liabilities for section penalties for the periods ending june september and date and date periods at issue respondent sent petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 dated date advising petitioner that an nftl had been filed with respect to his unpaid liabilities for the periods at issue and that 2by order dated date the court directed petitioner to file a response on or before date no response was filed by petitioner 3under sec_6672 the officers or employees of the employer responsible for effectuating the collection and payment of trust-fund taxes who willfully fail to do so are made personally liable to a ‘penalty’ equal to the amount of the delinquent taxes 436_us_238 he could request a hearing with respondent’s office of appeals petitioner timely submitted a form request for a collection_due_process or equivalent_hearing in which he did not contest the underlying liabilities but instead requested an installment_agreement and an offer-in-compromise by letter dated date respondent’s settlement officer acknowledged receipt of petitioner’s collection_due_process cdp hearing request and scheduled a telephone conference for date in the letter the settlement officer requested that petitioner provide a completed form 433-a collection information statement for wage earners and self-employed individuals and form_656 offer_in_compromise so that a decision could be made regarding petitioner’s request for an installment_agreement and an offer-in-compromise on date the internal_revenue_service irs received petitioner’s form 433-a form_656 and form 656-a income certification for offer_in_compromise application fee and payment the settlement officer sent petitioner’s form_656 to the irs’ centralized offer_in_compromise coic unit for review in a letter dated date the coic unit informed petitioner that the form_656 he submitted was missing information and that he had to provide the requested information within days of the letter in a letter dated date the coic unit informed petitioner that because he did not provide the requested financial information the offer-in-compromise would be returned to the settlement officer on date the irs received petitioner’s revised offer-in-compromise on date the settlement officer faxed to petitioner’s counsel worksheets showing that petitioner had the ability to pay the liabilities for sec_6672 penalties the settlement officer requested that petitioner’s counsel review the worksheets and respond with any additional information by date the settlement officer also called petitioner’s counsel on date and left a voice mail message petitioner’s counsel did not respond to the settlement officer’s facsimile or the voice mail message on date the settlement officer left another voice mail message with petitioner’s counsel stating that if no response was received by date the case would be closed as of date petitioner’s counsel had not responded to the settlement officer’s facsimile or the voice mail messages respondent issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or dated date determining that respondent had followed all legal and procedural requirements in the filing of the nftl and that the nftl was appropriate petitioner timely filed a petition with this court discussion summary_judgment is intended to expedite litigation and to avoid unnecessary and expensive trials 61_tc_861 summary_judgment may be granted where the pleadings and other materials show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule a 98_tc_518 aff’d 17_f3d_965 7th cir the burden is on the moving party to demonstrate that no genuine dispute as to any material fact remains and that he is entitled to judgment as a matter of law 116_tc_73 in all cases the evidence is viewed in the light most favorable to the nonmoving party 100_tc_32 however the nonmoving party is required to go beyond the pleadings and by his own affidavits or by the ‘depositions answers to interrogatories and admissions on file ’ designate ‘specific facts showing that there is a genuine issue for trial ’ 477_us_317 see also 119_tc_157 115_tc_554 petitioner failed to respond to the motion and has failed to demonstrate that there is a genuine dispute for trial consequently we conclude that there is no dispute as to any material fact and that a decision may be rendered as a matter of law sec_6321 provides that if any person liable to pay any_tax neglects or refuses to do so after demand the amount shall be a lien in favor of the united_states upon all property and rights to property whether real or personal belonging to such person sec_6323 authorizes the commissioner to file an nftl pursuant to sec_6320 the commissioner must provide the taxpayer with notice of and an opportunity for an administrative review of the propriety of the nftl filing see 115_tc_329 if a taxpayer requests a cdp hearing he may raise at that hearing any relevant issue relating to the unpaid tax or the lien sec_6330 relevant issues include possible alternative means of collection such as an installment_agreement or an offer-in-compromise sec_6330 if a taxpayer’s underlying liability is properly at issue the court reviews any determination regarding the underlying liability de novo goza v commissioner 4by failing to respond to the assertions in the motion petitioner waived his right to contest them see rule d 117_tc_183 akonji v commissioner tcmemo_2012_56 tax ct memo lexi sec_49 at 114_tc_176 petitioner has the burden_of_proof regarding his underlying liabilities see rule a a taxpayer is precluded from disputing the underlying liability if it was not properly raised in the cdp hearing see 129_tc_107 petitioner did not raise his underlying liabilities for sec_6672 penalties in his request for a cdp hearing in his petition he made no specific allegations or arguments regarding the correctness of the underlying liabilities and he failed to file any response to the motion consequently petitioner’s underlying liabilities are not properly before the court the court reviews administrative determinations by the commissioner’s office of appeals regarding nonliability issues for abuse_of_discretion 131_tc_197 goza v commissioner t c pincite the determination of the office of appeals must take into consideration the verification that the requirements of applicable law and administrative procedure have been met issues raised by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection be no more intrusive than necessary sec_6320 sec_6330 see also 117_tc_183 we note that the settlement officer properly based the determination on the factors required by sec_6330 generally it is not an abuse_of_discretion for the settlement officer to deny a taxpayer’s request for an offer-in-compromise or an installment_agreement when the taxpayer does not provide collection information requested by the settlement officer see 414_f3d_144 1st cir sapp v commissioner tcmemo_2006_104 tax ct memo lexi sec_105 at the settlement officer requested that petitioner’s counsel provide information on petitioner’s ability to pay his liabilities petitioner’s counsel did not provide the requested information in the absence of the requested information respondent’s settlement officer did not abuse her discretion in denying petitioner’s request for collection alternatives yoel v commissioner tcmemo_2012_222 at citing wright v commissioner tcmemo_2012_24 tax ct memo lexi sec_25 at as a result respondent’s determination is sustained to reflect the foregoing an appropriate order will be issued granting respondent’s motion and decision will be entered for respondent
